PER CURIAM.
The final order under review, which awards attorneys fees for the plaintiff subcontractor [Electric Power & Service, Inc.] in its suit against the contractor [Scope Construction Company] and its surety insurer [Insurance Company of North America] under the subject contractor’s performance bond, is reversed upon a holding that no final judgment on the merits was rendered by the trial court in the plaintiff’s favor, [the lawsuit was, in fact, settled between the parties] and, under the applicable law, the absence of such a final judgment precludes the award of attorneys fees herein under Sections 627.756, 627.428(1), Florida Statutes (1979). American Home Assurance Co. v. Keller Industries, 347 So.2d 767 (Fla.3d DCA 1977). Upon this reversal, the cause is remanded to the trial court with directions to vacate the order under review and deny the application for attorneys fees.
Reversed and remanded.